Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 1 of 19


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                              Case No.: 9:18-cv-81251-REINHART


   WYNDHAM VACATION OWNERSHIP,
   INC. a Delaware corporation; WYNDHAM
   VACATION RESORTS, INC., a Delaware
   corporation,     WYNDHAM       RESORT
   DEVELOPMENT CORPORATION; an
   Oregon       Corporation,  and  SHELL
   VACATIONS, LLC, an Arizona limited
   liability company,

         Plaintiffs,
   v.

   US CONSUMER ATTORNEYS, P.A., a
   Florida professional corporation; HENRY
   PORTNER, ESQ. an individual; ROBERT
   SUSSMAN,       an individual;     PLUTO
   MARKETING INC., a Nevada corporation;
   and 1PLANETMEDIA INC, a Nevada
   corporation; JOHN DOES #1-50;

                                            /

   NEWTON GROUP TRANSFERS, LLC, a
   Michigan limited liability company,

         Cross-Claim Plaintiff,

   v.

   US CONSUMER ATTORNEYS, P.A., a
   Florida professional corporation;

         Cross-Claim Defendant.


                 STIPULATED FINAL PERMANENT INJUNCTION ORDER

         This cause having come to be heard upon the Joint Stipulation of Plaintiffs, Wyndham

   Vacation Ownership, Inc., Wyndham Vacation Resorts, Inc., Wyndham Resort Development



                                                1
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 2 of 19




   Corporation, and Shell Vacations, LLC (collectively, “Wyndham”), and Defendants, U.S.

   Consumer Attorneys, P.A. and Henry Portner, Esq. (collectively, the “Defendants”) (Wyndham

   and Defendants together, the “Parties”), pursuant to Federal Rule of Civil Procedure 65(d), for

   entry of this Stipulated Final Permanent Injunction Order (“Permanent Injunction”), and the

   parties having further jointly stipulated (as detailed below), the following stipulations are

   incorporated herein:

          1.      Wyndham filed its Complaint against the Defendants and various entities

   affiliated with the Defendants in the United States District Court for the Southern District of

   Florida, styled as Wyndham Vacation Ownership, Inc., et al., v. U.S. Consumer Attorneys, P.A, et

   al., Case No. 9:18-cv-81251-BER (the “Litigation”). In the Litigation, Wyndham            asserted

   claims against Defendants for (1) violation of the Lanham Act, 15 U.S.C. § 1125; (2) a

   contributory violation of the Lanham Act, 15 U.S.C. § 1125; (3) tortious interference with

   contractual relations; (5) civil conspiracy to commit tortious interference; and (5) a violation of

   Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”).

          2.      Wyndham and the Defendants stipulate to the entry of this Permanent Injunction

   to resolve all matters in dispute in this Litigation between them.

          3.      The Defendants acknowledge the jurisdiction of this Court for purposes of

   entering and enforcing this Permanent Injunction, and waive:

                  a.      Any further procedural steps; and

                  b.      Any right to appeal, seek judicial review or otherwise challenge or contest

                          the validity of this Permanent Injunction.




                                                    2
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 3 of 19




          4.      Defendants acknowledge and agree that they enter into this Permanent Injunction

   knowingly and willfully and with full understanding of its terms, having reviewed them after due

   consideration, and with opportunity to have separate legal counsel review its terms.

                                            DEFINITIONS

          5.      As used herein, “Wyndham” means the named Plaintiffs in the Litigation,

   Wyndham Vacation Ownership, Inc., Wyndham Vacation Resorts, Inc., Wyndham Resort

   Development Corporation, and Shell Vacations, LLC, as well as all subsidiaries and affiliated

   companies, including but not limited to, SVC-West, LLC, SVC-Americana, LLC, and SVC-

   Hawaii, LLC, as well as all resorts and related homeowners associations of these named

   Plaintiffs, including but not limited to, those resorts listed on the attached Exhibit “A”, and any

   additional subsidiaries, affiliates, resorts and homeowner associations that may come into

   existence after entry of this Permanent Injunction.

          6.      As used herein, “Defendants” means Defendants U.S. Consumer Attorneys, P.A.

   and Henry Portner, Esq., and all other persons or entities who are in active concert or

   participation with any of them.

          7.      As used herein, “Wyndham Interest” shall be interpreted broadly to include any

   Wyndham timeshare interest, Wyndham points-based program, or other Wyndham vacation

   ownership interest of any kind, including but not limited to, all current Wyndham timeshare

   products and all legacy products affiliated with Wyndham.

          8.      As used herein, “Wyndham Owner” means:

               a. a person who owns a Wyndham Interest; or

               b. a person who has an existing payment obligation in favor of Wyndham related in

                  any way to a Wyndham Interest; or




                                                   3
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 4 of 19




               c. a person who is otherwise an owner, member, renter, and/or guest (regardless of

                  whether they have yet purchased a Wyndham Interest) of any Wyndham Interest,

                  regardless of the form, in:

                      i. any resort listed on the attached Exhibit “A”;

                     ii. any resort acquired or developed by, or that becomes an affiliated resort of

                         Wyndham or any of its subsidiaries and/or affiliates after the entry of this

                         Permanent Injunction upon receiving written notification of the same, or

                     iii. any owner of a points-based timeshare ownership program denominated as

                         a Wyndham points-based program.

          9.      As used herein, “Third-Party Exit Company” and/or “TPE” refer to any individual

   or business that advertises, markets, solicits or provides, or alleges to provide (whether valid or

   not), any product, service, plan, or program represented, whether expressly or by implication, to:

               a. Cancel, rescind, terminate, or otherwise effectuate an exit from a timeshare

                  interest, including a Wyndham Interest;

               b. Cancel, rescind, terminate, reduce or otherwise alleviate any timeshare owner’s

                  payment obligation to a timeshare developer and/or any homeowners association,

                  whether based upon a promissory note, mortgage, maintenance fee, credit card

                  agreement, or any other contract;

               c. Assist any timeshare owner in obtaining a refund of any payments made by the

                  timeshare owner and associated with any timeshare interest, including but not

                  limited to, mortgage payments, maintenance fees, club dues, and/or the purchase

                  price of the timeshare interest;




                                                      4
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 5 of 19




                d. Represent, negotiate, obtain, or arrange a surrender, quit claim transfer, transfer

                   back to an association, or a deed-in-lieu of foreclosure of a timeshare interest;

                e. Offer or provide timeshare listing, resale, rental, financing, transfer, permanent or

                   temporary trade-in, or other services or programs to any timeshare owner;

                f. Provide, whether for profit or not for profit, any timeshare owner with draft

                   correspondence to send to a timeshare developer, a governmental entity,

                   regulator, or any consumer advocacy group, drafts or templates of papers or

                   pleadings to be filed or submitted in any court action commenced in regard to a

                   timeshare interest and/or any payment obligation in favor of a timeshare

                   developer, or otherwise give any assistance, whether in the provision of forms,

                   templates, samples, instructions or otherwise to any timeshare owner; or

                g. Provide advice or assistance in regard to any timeshare owner’s credit record,

                   credit repair request, or debt validation request in connection with a timeshare

                   owner’s timeshare interest, including but not limited to the timeshare owner’s

                   exit, termination, cancellation, rescission, or release of a timeshare interest.

                                          APPLICABLE LAW

          10.      A district court may grant permanent injunctive relief where it is shown that (1)

   there is actual success on the merits, (2) irreparable injury will be suffered unless the injunction

   issues; (3) the threatened injury to the movant outweighs whatever damage the proposed

   injunction may cause the opposing party; and (4) if issued, the injunction would not be adverse

   to the public interest. Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000).

          11.      “[A] consent decree must spring from and serve to resolve a dispute within the

   court's subject-matter jurisdiction.” Local No. 93, Int'l Ass'n of Firefighters, AFL-CIO C.L.C. v.




                                                      5
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 6 of 19




   City of Cleveland, 478 U.S. 501, 525 (1986). “[I]n addition to the law which forms the basis of

   the claim, the parties’ consent animates the legal force of a consent decree.” Id.

          12.      This injunction is entered pursuant to the false advertising provisions of Lanham

   Act, 15 U.S.C. § 1125(a), and the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §

   501.201, et seq., which are within the Court’s subject-matter jurisdiction pursuant to 28 U.S.C. §

   1331 and 28 U.S.C. § 1367.

                            PROHIBITIONS AGAINST DEFENDANTS

          13.      It is hereby ORDERED AND ADJUDGED that Defendants, their agents and

   employees, and all other persons or entities who are in active concert or participation with any of

   them, whether currently known or subsequently identified, shall be and agree to be

   PERMANENTLY RESTRAINED AND ENJOINED from, directly or indirectly, engaging in

   the following advertising and/or trade practices:

                a. Advertising, marketing, selling, or otherwise communicating a process,

                   procedure, service, or ability to terminate a timeshare interest to any Wyndham

                   Owner, including without limitation a guaranteed or permanent process to

                   “cancel,” “terminate,” “rescind,” “exit,” “end,” “redeem,” “release,” or “remove”

                   (or derivation thereof) such timeshare interests;

                b. Advertising, marketing, selling, or otherwise communicating the ability to

                   terminate a timeshare interest, including without limitation the ability to “cancel,”

                   “terminate,” “rescind,” “exit,” “end,” “redeem,” “release,” or “remove” (or

                   derivation thereof) any Wyndham Owner from his or her timeshare interest;

                c. Advertising, marketing, selling, or otherwise communicating the ability to

                   terminate a Wyndham Owner’s obligation to make future payments on a

                   timeshare interest;


                                                       6
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 7 of 19

                d. Advertising, marketing, or otherwise communicating that no secondary market

                   exists for the sale, resale, or transfer of timeshare interests, including Wyndham

                   Interests;

                e. Advertising, marketing, or otherwise communicating with any Wyndham Owner

                   that his or her children, family members, or other heirs, devisees, or legatees will

                   be encumbered with his or her timeshare interest or the obligations attendant

                   thereto;

                f. Advertising, marketing, or otherwise communicating that Wyndham will not

                   address timeshare owners’ concerns about ending their timeshare ownership;

                g. Advertising, marketing, or otherwise communicating a 100% money-back

                   guarantee or refund tied to any process to “cancel,” “terminate,” “rescind,” “exit,”

                   “end,” “redeem,” “release,” or “remove” (or derivation thereof) any Wyndham

                   Owner from his or her timeshare interest; or

                h. Advertising, marketing, or otherwise communicating with any Wyndham Owner

                   in any manner that conceals or misrepresents the location of the Defendants’

                   business operations.

          14.      In addition to the above, it is hereby ORDERED AND ADJUDGED that

   Defendants, their agents and employees, and all other persons or entities who are in active

   concert or participation with any of them, whether currently known or subsequently identified,

   shall be and agree to be PERMANENTLY RESTRAINED AND ENJOINED from, directly or

   indirectly, engaging in the following acts:

                a. Advising or inducing any Wyndham Owner to stop making payments under their

                   existing contracts, stop paying their loans, stop paying their maintenance fees,




                                                    7
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 8 of 19




               transfer their timeshare interest, rescind or terminate their timeshare interest, exit

               their timeshare interest, or to otherwise violate or breach their timeshare

               obligations, timeshare contracts and/or memberships.

            b. Marketing to, soliciting or in any way communicating with or assisting others in

               marketing to, soliciting or communicating with any Wyndham Owner relating to

               the timeshare industry or any TPE;

            c. Preparing, causing to be prepared, or otherwise assisting any other person or

               entity to prepare, whether directly or indirectly, any correspondence directed to a

               timeshare developer on behalf of any Wyndham Owner;

            d. Making or engaging in any statement or communication, whether oral, written,

               electronic, or otherwise, about or relating to timeshare developers unless

               otherwise required pursuant to applicable state and/or federal law including,

               without limitation, obligations imposed under applicable rules of civil procedure;

            e. Directing, suggesting or advising, or assisting others in directing, suggesting, or

               advising any Wyndham Owner to stop, cease, or withhold any payment related to

               any timeshare interest, including without limitation, related promissory notes,

               mortgage obligations, and/or maintenance fees;

            f. Making any statement, advising or suggesting, or otherwise assisting any other

               person or entity in making any statement, directly or by implication, that directs

               or in any way encourages a Wyndham Owner to stop making any payment related

               to their timeshare interest;

            g. Offering any product or service as a TPE to a Wyndham Owner;




                                                 8
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 9 of 19


            h. Assisting any other individual or entity engaged in marketing the services of a

                 TPE, or otherwise providing services as a TPE, to any Wyndham Owner,

                 including,   without    limitation,   the   following   individuals    and   entities:

                 1PlanetMedia, Inc., Pluto Marketing, Inc., Markos “Chance” Shapiro, Rocio

                 Mujica Thompson, Steven Schwarz, Mark Merlino, Tisha Williams, Anthony

                 Espinoza, Timeshare Attorneys of America, LLC, U.S. Consumer Attorneys,

                 LLC, Attorney Advocates of America, LLC, Esmeralda Group, LLC, and/or

                 Fonbuena Law Firm, PLLC d/b/a Timeshare Defense Attorneys.

            i.   Using, disseminating, selling, transferring, sharing, or otherwise providing to any

                 person the names or contact information of any Wyndham Owner to (a) any TPE,

                 (b) any individual or entity affiliated with any TPE, or (c) any individual or entity

                 with the purpose that such information ultimately be provided to a TPE;

            j.   Referring or directing any Wyndham Owner to other persons or entities who offer

                 or provide services as a TPE, or referring or directing any Wyndham Owner to

                 any law firm or attorney, or any other legal services organization for matters

                 relating to the timeshare industry or any TPE.

            k. Preparing or transmitting, or otherwise assisting any other person or entity to

                 prepare or transmit, whether directly or indirectly, on behalf of any Wyndham

                 Owner, any correspondence or complaints to any governmental agency or

                 regulatory body relating to the timeshare industry or any timeshare developer,

                 including without limitation, the Federal Trade Commission, the Consumer

                 Financial Protection Bureau, or any State’s attorney general, unless such

                 documents are requested from any such entity;




                                                   9
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 10 of 19




                  l.   Knowingly using any Wyndham intellectual property, copyrights, or registered

                       trademarks, or any other registered trademark owned by or licensed to Wyndham,

                       in any published materials, promotions, advertising, marketing, online web

                       content, correspondence or in any other format whatsoever;

                  m. Participating in any form in the direct or indirect solicitation of any Wyndham

                       Owner relating to the timeshare industry or any TPE, including but not limited to

                       solicitation by proxy, or the use of any third parties (including, without limitation,

                       other TPEs, law firms, timeshare resale and transfer companies, marketing

                       companies, title companies, or closing companies);

                  n. Contacting and/or having any communication, written or otherwise, with any

                       Wyndham employee1 specifically for the purpose of obtaining Wyndham Owner

                       contact information ; and

                  o. Attempting to obtain, transmit, purchase, or sell Wyndham Owner lists, check-in

                       lists, sales records, or any proprietary or non-public Wyndham business records or

                       data, regardless of where such information was obtained.

            15.        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that:

            Defendants, their agents, employees and/or those acting in concert are notified that any

    act in violation of any of the terms hereof may be considered and/or prosecuted as contempt of

    this Court. The Court shall retain jurisdiction over the parties to this Permanent Injunction and

    this case for the purpose of construing, interpreting, implementing, and enforcing the terms of

    this Permanent Injunction, including but not limited to the imposition of sanctions and civil fines

    as a result of any violation of the terms contained herein.
    1
     For purposes of this injunction, Wyndham Employee shall mean any employee of Wyndham. This includes any
    employee of a Wyndham property listed on Exhibit A, the corporate offices of Wyndham or any of the outside
    consultants, affiliates, and/or related entities that may have access to Wyndham Owner information.




                                                        10
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 11 of 19




           In the event of an alleged violation of this Permanent Injunction, and to the extent the

    alleged violation is curable, Wyndham may notify the breaching party, in writing, of the alleged

    violation. If the alleged violator of this Permanent Injunction fails to cure the alleged violation

    within five (5) business days, and a judicial determination is later made that the breaching

    party(ies) was/were in violation of the terms of this Permanent Injunction, Wyndham, in addition

    to injunctive and other relief the Court may provide, shall be entitled to liquidated damages in

    the amount of $60,000 per violation of this Permanent Injunction, plus an additional $3,000 per

    diem for each day the breaching party(ies) is/are found to have remained in violation after

    receiving written notice from Wyndham. To the extent that the violation involves conduct

    directed to or involving a specific Wyndham Owner (opposed to Wyndham Owners generally),

    each such Wyndham Owner shall constitute a separate violation. The Parties stipulate that the

    damages for breaching this Permanent Injunction are speculative, that liquidated damages are

    appropriate in this instance, and that the amount of liquidated damages set forth in this

    Permanent Injunction are reasonable.

           If any provision of this Permanent Injunction shall be held invalid or unenforceable, the

    remainder shall nevertheless remain in full force and effect. If any provision is held invalid or

    unenforceable with respect to particular circumstances, it shall nevertheless remain in full force

    and effect in all other circumstances.

           Each party agrees to bear its own costs and attorney’s fees and its portion of any court cost.

           DONE AND ORDERED this 21st day of October, 2020.




                                                         HONORABLE BRUCE E. REINHART
                                                         United States Magistrate Judge



                                                    -

                                                    1
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 12 of 19




                                      Exhibit A


Resort
Bay Club
Bluebeard's Beach Club
Dolphin's Cove Resort
Elysian Beach Resort
Fairfield Harbour
Fairfield Plantation
Fairfield Orlando at Star Island
Grand Chicago Riverfront
Harbortown Point
Kauai Beach Villas
King Cotton Villas Makai Club
Makai Club Cottages
Orlando International Resort Club Star Island
Wyndham Anaheim
Wyndham Angels Camp
Wyndham Austin
Wyndham Avenue Plaza
Wyndham Bali Hai Villas
Wyndham Bay Club II
Wyndham Bay Voyage Inn
Wyndham Beach Street Cottages
Wyndham Bentley Brook
Wyndham Bison Ranch
Wyndham Bonnet Creek Resort
Wyndham Branson at The Falls
Wyndham Branson at The Meadows I& II
Wyndham Canterbury at San Francisco
Wyndham Clearwater Beach Resort
Wyndham Cypress Palms
Wyndham Desert Blue
Wyndham Durango
Wyndham Dye Villas at Myrtle Beach
Wyndham Flagstaff
Wyndham Galena
Wyndham Governor's Green




                                                1
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 13 of 19


Wyndham Grand Desert
Wyndham Grand Lake
Wyndham Harbour Lights
Wyndham Indio
Wyndham Inn on Long Wharf
Wyndham Inn on the Harbor
Wyndham Ka Eo Kai
Wyndham Kingsgate
Wyndham Kona Hawaiian Resort
Wyndham La Belle Maison
Wyndham La Cascada
Wyndham Lake of the Ozarks
Wyndham Long Wharf
Wyndham Mauna Loa Village
Wyndham Midtown 45 at New York City
Wyndham Mountain Vista
Wyndham Nashville
Wyndham Newport Onshore
Wyndham Newport Overlook
Wyndham Ocean Boulevard I - IV
Wyndham Ocean Ridge
Wyndham Ocean Walk
Wyndham Oceanside Pier Resort
Wyndham Old Town Alexandria
Wyndham Pagosa
Wyndham Palm-Aire
Wyndham Park City
Wyndham Patriots' Place
Wyndham Pinetop
Wyndham Plantation Resort
Wyndham Rancho Vistoso
Wyndham Resort at Avon
Wyndham Resort at Fairfield Bay
Wyndham Resort at Fairfield Glade
Wyndham Resort at Fairfield Mountains
Wyndham Resort at Fairfield Sapphire Valley
Wyndham Rio Mar, A Margaritaville Vacation Club Resort
Wyndham Riverside Suites
Wyndham Royal Sea Cliff
Wyndham Royal Vista
Wyndham Santa Barbara
Wyndham Sea Gardens
Wyndham SeaWatch Plantation
Wyndham Sedona
Wyndham Shearwater

                                             2
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 14 of 19


Wyndham Skyline Tower
Wyndham Smoky Mountains
Wyndham South Shore
Wyndham St. Thomas, A Margaritaville Vacation Club Resort
Wyndham Sundara Cottages at Wisconsin Dells
Wyndham Tamarack
Wyndham Taos
Wyndham Tropicana at Las Vegas
Wyndham Vacation Resorts Emerald Grande at Destin
Wyndham Vacation Resorts Great Smokies Lodge
Wyndham Vacation Resorts Lake Marion
Wyndham Vacation Resorts Panama City Beach
Wyndham Vacation Resorts Reunion at Orlando
Wyndham Vacation Resorts Royal Garden at Waikiki
Wyndham Vacation Resorts Shawnee Village
Wyndham Vacation Resorts Smugglers' Notch Vermont
Wyndham Vacation Resorts Steamboat Springs
Wyndham Vacation Resorts Towers on the Grove at North Myrtle Beach
Wyndham Vacation Resorts at Glacier Canyon
Wyndham Vacation Resorts at Majestic Sun
Wyndham Vacation Resorts at National Harbor
Wyndham Westwinds
Wyndham at The Cottages
Wyndham at Waikiki Beach Walk




                                             3
Case 9:18-cv-81251-BER
                  State
                        Document
                        Resort
                                 199 Entered on FLSD Docket 10/21/2020 Page 15 of 19
             1        AZ    Bison Ranch
             2              Havasu Dunes I & II
             3              Havasu Dunes III
             4              Phoenix - South Mountain Preserve
             5              Pinetop
             6              Rancho Vistoso
             7              Scottsdale
             8        CA    Anaheim
             9              Angels Camp
            10              Bass Lake (North Shore Estates I)
            11              Bass Lake (North Shore Estates II)
            12              Big Bear
            13              Cathedral City
            14              Clear Lake
            15              Dolphin's Cove Resort
            16              Indio
            17              Marina Dunes (Monterey Bay)
            18              Oceanside
            19              Palm Springs
            20              Palm Springs - Plaza Resort & Spa
            21              Pismo Beach (Beachcomber)
            22              San Diego - Balboa Park
            23              San Diego - Inn at the Park
            24              San Diego - Mission Valley
            25              San Francisco
            26              Solvang
            27              Windsor
            28        CAN   Canmore-Banff
            29              Vancouver - The Canadian
            30              Victoria
            31              Whistler - Cascade Lodge
            32              Whistler - Sundance
            33        CO    Estes Park
            34              Granby - Rocky Mountain Preserve
            35              Pagosa - Eagle's Loft
            36              Pagosa - Elk Run
            37              Pagosa - Masters Place
            38              Pagosa - Ptarmigan Townhouses
            39              Pagosa - Village Pointe
            40              Steamboat Springs
            41   FJ         Fiji - Denarau Island
            42   FL         Daytona - Ocean Walk
            43              Ft. Lauderdale - Palm-Aire
            44              Ft. Lauderdale - Santa Barbara
            45              Ft. Lauderdale - Sea Gardens - Cabana
            46              Ft. Lauderdale - Sea Gardens - Key West
            47              Ft. Lauderdale - Sea Gardens - Ocean Palms
            48              Ft. Lauderdale - Sea Gardens - Ocean View
            49              Ft. Lauderdale - Sea Gardens - Waterfalls
            50              Orlando - Kingstown Reef


                                                          4
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 16 of 19

            51         Orlando - Reunion
            52   HI    Kapa'a Shore
            53         Kihei
            54         Kona
            55         Valley Isle
            56   ID    Arrow Point (Lake Coeur d' Alene)
            57         McCall
            58   IL    Galena
            59   LA    New Orleans - Avenue Plaza
            60   MX    Coral Baja
            61         Isla Mujeres
            62         La Paloma
            63         Zihuatanejo
            64   MO    Branson
            65         Lake of the Ozarks
            66   MT    West Yellowstone
            67   NV    Lake Tahoe (Tahoe I & II)
            68         Lake Tahoe (Tahoe III)
            69         Las Vegas - Boulevard (Las Vegas - South)
            70         Las Vegas - Spencer Street
            71         Las Vegas - Tropicana Avenue
            72         Reno
            73         South Shore
            74   NM    Red River
            75         Santa Fe
            76         Taos
            77   OK    Grand Lake
            78   OR    Bend - Seventh Mountain
            79         Depoe Bay (Whale Pointe II)
            80         Eagle Crest
            81         Eagle Crest at Eagle Ridge
            82         Eagle Crest Hotel Condominiums
            83         Eagle Crest at Ridge Hawk
            84         Eagle Crest at River View Vista
            85         Gleneden
            86         Portland Waterfront Park
            87         Running Y
            88         Schooner Landing
            89         Seaside
            90   PA    Shawnee Village - DePuy House
            91         Shawnee Village - Fairway House
            92         Shawnee Village - Ridge Top Village
            93         Shawnee Village - River Village (IIIA & IIIB)
            94   SC    Myrtle Beach - Plantation Resort I
            95         Myrtle Beach - Plantation Resort II
            96         Myrtle Beach - Plantation Resort III
            97         Myrtle Beach - Plantation Resort IV
            98         Myrtle Beach - Plantation Resort V



                                                       5
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 17 of 19

            99          Myrtle Beach - Plantation Resort VI
           100          Myrtle Beach - Plantation Resort VII
           101          Myrtle Beach - Plantation Resort VIII
           102          Myrtle Beach - Plantation Resort IX
           103          Myrtle Beach - Plantation Resort X
           104          Myrtle Beach - Plantation Resort XI
           105          Myrtle Beach - Plantation Resort XII
           106          Myrtle Beach - Plantation Resort XIII
           107          Myrtle Beach - Plantation Resort XIV
           108          Myrtle Beach - Plantation Resort XV
           109          Myrtle Beach - Plantation Resort XVI
           110          Myrtle Beach - Plantation Resort XVII
           111          Myrtle Beach - Plantation Resort XVIII
           112   TX     Austin
           113          Hunt - Stablewood Springs
           114          Marble Falls
           115          New Braunfels
           116   UT     Bear Lake
           117          Bear Lake - Harbor Village
           118          Estancia
           119          Midway
           120          Park City
           121          St. George
           122          Wolf Creek Village
           123          Wolf Creek Village II
           124   USVI   St. Thomas - Elysian Beach Resort
           125   WA     Birch Bay (Ocean Breezes)
           126          Blaine
           127          Chelan-Lake House
           128          Deer Harbor
           129          Discovery Bay
           130          Lake Chelan Shores
           131          Leavenworth (Park Village)
           132          Leavenworth (Village at Leavenworth)
           133          Long Beach
           134          Mariner Village
           135          Seattle - The Camlin
           136          Surfside Inn




                                                       6
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 18 of 19



                                   Shell Owners Club – Hawaii (8)
   Resort Name                  Resort Address                    County
   Holua Resort at Mauna Loa    78-7190 Kaleiopapa Street
   Village                      Kailua-Kona, HI 96740
   Kauai Coast Resort at the    520 Aleka Loop
   Beachboy                     Kapaa, HI 96746
   Kona Coast Resort            78-6842 Alii Drive
                                Kailua-Kona, HI 96740
   Kona Coast Resort II         78-6842 Alii Drive
                                Kailua-Kona, HI 96740
   Paniolo Greens               68-1745 Waikoloa Road
                                Waikoloa, HI 96738
   Waikiki Marina Resort        1777 Ala Moana Blvd Suite 212
                                Honolulu, HI 96815
   The Cliffs Club              3811 Edward Road
                                Princeville, HI 96722
   Lawai Beach Resort           5017 Lawai Road
                                Koloa, HI 96756
                                    Shell Owners Club – West (18)
   Resort Name                  Resort Address                      County
   Desert Rose Resort           5051 Duke Ellington Way             Clark County
                                Las Vegas NV, 89119
   The Donatello                501 Post Street                     San Francisco County
                                San Francisco, CA 94102
   The Club Donatello           501 Post Street                     San Francisco County
                                San Francisco, CA 94102
   The Suites at Fisherman’s    2655 Hyde Street                    San Francisco County
   Wharf                        San Francisco, CA 94102
   The Inn at the Opera         333 Fulton Street                   San Francisco County
                                San Francisco, CA 94102
   The Peacock Suites Resort    1745 S. Anaheim Blvd.               Orange County
                                Anaheim, CA 92805
   Vino Bello Resort            865 Bordeaux Way                    Napa County
                                Napa, CA 94558
   Inn at the Park              525 Spruce Street                   San Diego County
                                San Diego, CA 92103
   Whispering Woods Resort      67800 East Nicklaus Way             Clackamas County
                                Welches, OR 97067
   Whispering Woods Resort II   67800 East Nicklaus Way             Clackamas County
                                Welches, OR 97067
   Crotched Mountain Resort     740 2nd NH Turnpike North           Hillsborough County
                                Francestown, NH 03043
   The Legacy Golf Resort       6808 S. 32nd Street                 Maricopa County
                                Phoenix, AZ 85042
   Little Sweden Resort         8984 Highway 42                     Door County
                                Fish Creek, WI 54212
   Little Sweden II Resort      8984 Highway 42                     Door County
                                Fish Creek, WI 54212
   Little Sweden Village        8984 Highway 42                     Door County
                                Fish Creek, WI 54212
   Orange Tree Golf Resort      10601 North 56th Street             Maricopa County
                                Scottsdale, AZ 85254
   Starr Pass Golf Suites       3645 W. Starr Pass Blvd.            Pima County
                                Tucson, AZ 85745




                                                  7
Case 9:18-cv-81251-BER Document 199 Entered on FLSD Docket 10/21/2020 Page 19 of 19


   Foxhunt at Sapphire Valley   4350 Highway 64 West             Transylvania County
                                Sapphire, NC 28717
                                   Shell Owners Club – Pacific (1)
   Resort Name                  Resort Address                     County
   Mountainside Lodge           4417 Sundial Place                 n/a
                                Whistler, B.C. Canada V0N 1B4




                                                  8
